DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,441,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jou-Chen et al. (US 2006/0000043).
Jou-Chen et al. discloses a system comprising at least one folium shaped sponge (18) comprised of a foam material (paragraph 76), wherein the at least one folium shaped sponge comprises a pointed corner (paragraph 71), the at least one folium shaped sponge (18) is configured to remove excess oils form a skin surface without disrupting previously applied cosmetic based on the folium shaped sponge having an oil absorbent characteristic; smooth out any remaining cosmetics on the skin surface via a pressing motion following the pressing and lifting motion; and improve appearance of cosmetics on the skin surface based on the removing of the excess oil substances and the smoothing out any remaining cosmetics on the skin surface (see Figure 16; paragraph 94) (claims 1 and 9). The remaining cosmetics is from previously applied cosmetics (paragraph 94) (claim 9). The folium shaped sponge (18) is made of non- latex foam material (paragraph 75-77) (claim 10). The folium shaped sponge (18) comprises anti- microbial agents thereby inhibiting growth of bacteria inside the folium shaped sponge (paragraph 89). A storage housing (14) comprising a removable lid (22) (claim 2). The storage housing (22) is configured to receive and store at least one folium . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou-Chen et al. (US 2006/0000043) in view of Ahmed (US 8,973,754).
Jou-Chen et al. disclose the claimed invention except for the storage housing having a ventilated back (claim 2); the ventilated back comprises two or more concentric circular apertures (claim 4); the ventilated back comprises at least one arc (claim 5); the ventilated back comprises at least one cavity (claim 6). 
Ahmed teaches a storage housing (14) having a ventilated back for storing a tooth brush, the storage case having to or more circular apertures (40), an arc aperture (40) and at least one cavity (40) (see Figure 7; col. 3, lines 10-15) to provide ventilation holes to inhibit bacterial growth within the case in the closed position. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the storage container of Jou-Chen et al. be made with ventilation holes as taught by Ahmed to allow for ventilation to inhibit bacterial growth inside the container.
Regarding claim 8, Jou-Chen et al. disclose using the pointed corner to reach narrow and tapered areas on a face (paragraph 7).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou-Chen et al. in view of Ahmed as applied to claim 2 above, and further in view of Gueret (US 5,904,151).
The combination of Jou-Chen et al. and Ahmed disclose the claimed invention except for the removable lid member comprises a mirror. Gueret teaches a cosmetic stored in a container having a mirror (17) (see Figure 9). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Jou-Chen et al. and Ahmed have a mirror located on the lid member as taught by Gueret to allow for application viewing. 

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Jou-Chen does not disclose being used to remove excess oils form a skin surface without disrupting previously applied cosmetics and smooth out any remaining cosmetics on the skin surface via a pressing motion, Jou-Chen teaches the structural limitations of “at least one folium shaped sponge comprised of foam material, wherein the at least one folium shaped sponge comprises a pointed corner”; paragraph 94 further discloses the sponge can be used on the user’s face. Applicant is reminded that the claim is drawn to a system claim, not a method of using the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural 
In response to applicant’s argument that Jou-Chen does not disclose a  pointed end; Jou-Chen does disclose a pointed end (paragraph 71 in reference to Figure 16) “The cleaning wipes 18 intended for use in this cleaning product 10 have a pointed end that may be useful for reaching into narrow corners.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/1/2022